Citation Nr: 0634715	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-31 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. The veteran had a hearing before the 
Board in July 2006 and the transcript is of record.

Initially, the Board notes that the last Supplemental 
Statement of the Case relating to this claim was issued in 
August 2005. Thereafter, additional, non-duplicative VA 
outpatient treatment records and a private medical statement 
were received. Review by the agency of original jurisdiction 
(AOJ) is not needed, however, because the evidence received 
is cumulative to the information already of record. That is, 
the medical records indicate the veteran's on-going treatment 
for his psychiatric condition and, incidentally, list the 
veteran's current diagnosis of a seizure disorder. The 
veteran's psychiatric condition is not on appeal here and, as 
will be explained more thoroughly below, the fact that the 
veteran has a seizure disorder is already well-documented in 
the file. Accordingly, the newly obtained evidence is merely 
cumulative to the evidence already of record and no 
additional AOJ review is necessary. 


FINDING OF FACT

The veteran currently has a seizure disorder, but there is no 
persuasive evidence that shows a causal link between his 
condition and any remote incident of service.




CONCLUSION OF LAW

The veteran's seizure disorder was not incurred in or 
aggravated by active service nor may it be presumed to have 
occurred therein. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for epilepsies may be established based on a legal 
"presumption" by showing that it was manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a). Here, 
as will be explained below, no legal presumption is 
applicable because the earliest evidence of the veteran's 
seizure disorder is January 1996, over twenty-five years 
after service. 

The veteran also suggests Agent Orange exposure is 
responsible for his seizure disorder.  This is not a 
condition presumptively associated with Agent Orange 
exposure.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran offers different theories on how his current 
seizures are related to his active military service. While in 
service, the veteran was hospitalized for parasitical 
infections allegedly causing, among other things, extremely 
high fevers. Although malaria was never diagnosed, the 
veteran alleges he was on many anti-malarial medications, as 
well as medications for his other symptoms that he feels may 
have caused his current seizure disorder. Alternatively, the 
veteran alleges that his seizure disorder may be the result 
of having an extremely high fever for a lengthy period of 
time or, alternatively, from the parasitical infection 
itself. Specifically, he alleges that he suffered with a 
parasitical infection for "several months" with an 
exceedingly high fever of "107ºF."

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records confirm the veteran 
complained of and was hospitalized for chills, fever, 
dizziness, diarrhea, vomiting and myalgia throughout his 
service. Most significantly, the veteran was hospitalized for 
several weeks from December 1969 to January 1970 and again in 
March 1970 for these symptoms. At the time, malaria tests 
came back negative and the veteran was diagnosed with 
"amebiasis," a parasitical infection. Aside from notations 
of "fever," no abnormal temperature was recorded. Indeed, 
during his March 1970 hospitalization, his temperature was 
99ºF. The veteran seemingly recovered fully and indeed his 
September 1970 exit examination notes hemorrhoids, but does 
not note any other abnormality or condition.

The first question that must be addressed is whether 
incurrence of a chronic seizure disorder is factually shown 
during service. The Board concludes it was not. Although the 
veteran received lengthy treatment for a parasitical 
infection, there is no reported occurrence of a seizure or 
seizure like symptoms, nor was the veteran ever diagnosed 
with a seizure disorder while in the military. His service 
medical records are simply devoid of any findings consistent 
with a chronic seizure disorder.  He does not argue that he 
ever suffered a seizure during service.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current seizure 
disorder is related to his in-service fevers, medications, 
parasitical infection or any other remote incident in 
service. The Board concludes it is not. 


After service, there is no medical evidence suggesting any 
complaints, treatments or diagnoses of any seizure 
symptomatology until 1995, twenty-five years later. At that 
time, the veteran complained of periods of dizziness and 
memory lapses, suffering his first reported seizure in 
January 1996. Private treatment records show consistent 
treatment for a diagnosed seizure disorder since 1996. 

Private doctors as well as VA examiners have asserted various 
theories on the likely etiology of the veteran's condition. 
One of particular significance is the possibility that the 
seizures are a result of a childhood head injury. The veteran 
reported to his various doctors that he was in a motor 
vehicle accident (MVA) at the age of 12. The seriousness of 
this reported accident, however, has changed through the 
years. 

In October 1968, prior to entering the military, the veteran 
reported to his private physician that he was hospitalized at 
the age of 12 for a laceration of the face sustained in a car 
accident requiring some plastic surgery.  A childhood head 
injury was also self-reported on his July 1968 military 
entrance examination.

At the time of his first seizure, in January 1996, as well as 
at the time of his subsequent seizures in June 2000, the 
veteran's wife reported to the treating doctors that he had 
suffered "a rather severe head injury at age 12 in a motor 
vehicle accident." In contrast, the veteran testified during 
his July 2006 Board hearing that the head injury was minor 
and only resulted in "superficial injury." 

His private neurologist, Dr. Miley, opined originally in 1996 
that residual scar tissue from the MVA was probably 
responsible for the veteran's current seizures. Upon further 
testing, however, MRIs and CT scans found no such scar tissue 
or any obvious evidence of prior trauma. Indeed, aside from 
the "presumed incidental right superior temporal" 
abnormality, all the veteran's tests were within normal 
range.

A July 2000 treatment note from Dr. Miley indicated that the 
veteran wanted to know if the seizures were service 
connected, and he reported having a very high fever with 
delirium in service and also being exposed to Agent Orange.  
Dr. Miley stated these could be etiological factors, but it 
is impossible to be absolutely certain either way. 

Dr. Miley, in commenting on the likely etiology of the 
veteran's condition, opined as follows in an October 2000 
statement:

His history reveals that when he was in Vietnam he had 
an extremely high fever, and although was not 
definitively diagnosed with malaria was treated with 
antimalarial medications. There were no other obvious 
causes for [the veteran's] seizure disorder, and I think 
this extremely high fever is a very possible, and even 
likely, cause of his seizure disorder. 

Similarly, the veteran's primary physician, Dr. Searles, DO 
linked the veteran's condition to anti-malarial medications 
the veteran received while in the military, opining as 
follows:

It has come to my attention that the patient was on 
Chloroquine for malaria prevention in 1969 and 1970 
during his stint in the Armed Forces. It is my medical 
opinion within reasonable degree of certainty that he 
could have contracted his seizures from the medication. 
He has had no other etiological event in his life such 
(sic) has head injury, illness, etc.

Although the veteran had requested a copy of his service 
medical records prior to these physicians rendering their 
opinion, it is unclear how thoroughly the doctors reviewed 
the veteran's medical history. This is especially in question 
in light of the fact that both doctors seem to ignore the 
veteran's childhood head injury as a possible cause, and 
indeed Dr. Searles erroneous states that no such event in the 
veteran's life occurred.

The veteran has also submitted a transcript of a hearing 
reportedly done before medical professionals, although he was 
unable to provide the names of those individuals or their 
credentials.  That transcript shows the veteran asked the 
examiner if the medications he took during service caused 
seizures, and the examiner replied, "very low incidents."  
The veteran then asked, "But it causes seizures down the 
road a few years?"  The examiner responded, "Yes." 

The veteran also underwent multiple VA examinations 
throughout the pendency of his appeal to ascertain the likely 
etiology of his condition. VA examiners in July 2001, January 
2002 and May 2004 specifically ruled out "high fevers" and 
"anti-malarial medications" as possible causes of the 
veteran's current seizures.

Most recently, the May 2004 examiner found it "highly 
unlikely" that his seizures are the result of in-service 
medications and high fevers because of the lengthy time that 
elapsed since those events and the veteran's first reported 
seizure. Specifically, the examiner opined as follows:

[None] of the drugs he used are known to cause any sort 
of permanent brain injury that would result in a 
seizure. Fevers are known to be associated with fevers 
in children but rarely reported in adults unless the 
temperature is exceptionally high such as greater than 
105. Febrile seizures occur at the time of the seizure 
and are not known to result in permanent brain damage. 
Since he did not have seizures with fever in the 
military it is highly unlikely that a seizure manifested 
[more than] 25 years after discharge could be related to 
a fever in the military. If his seizure disorder is 
related to any distant event it more likely related to 
an episode of head trauma such as his accident at age 12 
when he was thrown from the car and sustained head 
injury.

The Board notes, however, that tests done subsequent to the 
examination failed to show any abnormality or any obvious 
evidence of old head trauma. An April 2003 addendum provided 
by the January 2002 examiner noted the lack of definitive 
evidence of etiology stating:

MRI of the brain was normal demonstrating no lesions 
that could account for his epilepsy, excepting for a 
venous angioma which is incidental. Therefore etiology 
of his epilepsy cannot be further determined and can be 
classified as cryptogenic.

The examiner, however, also concluded stating, "Although no 
lesion was found, the opinion provided that seizures are 
unrelated to antimalarals remains."
 
The Board finds the VA examiners' opinions compelling. The 
conclusions are based on specific clinical tests and 
findings, and a complete review of the C-file, including the 
veteran's private treatment records and the opinions rendered 
by Dr. Miley and Dr. Searls. 

In contrast, the Board does not find Dr. Miley and Dr. 
Searls' opinions persuasive for the following reasons. 

For one, their opinions are based on at least incomplete 
information and at most inaccurate factual premises and 
therefore are not probative. See Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993). In reporting the veteran's medical 
history, neither doctor acknowledge his prior MVA at the age 
of 12 resulting in a head injury. Indeed, Dr. Searls' opinion 
is based on no clinical tests and an incorrect presumption 
that "no" prior head injury occurred. While some clinical 
tests seem to be relied on in Dr. Miley's opinion, he too 
omits mention of the childhood head injury. The veteran's 
recollection of the seriousness of this past injury, 
moreover, has deviated with time and therefore even if 
reported to Dr. Miley or Dr. Searls it is not clear how 
accurate the severity was reported.

The Board also notes that the veteran's report of "high 
fevers" reaching "107ºF" lasting "several months" are 
also unverified factual premises erroneously relied upon by 
Dr. Miley and Dr. Searls in rendering their opinions. The 
veteran supplied a letter from a former medic at the time 
recollecting that the veteran suffered from high fever and 
had to be treated in the field. The individual recalled a 
temperature of over 104ºF, but there is absolutely no 
corroboration of this in the objective records. 

The actual substance of Dr. Searls' opinion, moreover, is 
speculative at best. Although it is favorable to the 
veteran's claim at first glance, Dr. Searl acknowledges the 
speculation of a causal connection between the veteran's in-
service medications and current seizures and merely states 
that "he could have contracted seizures from the 
medication."  The other opinion is that the in-service fever 
with delirium, or the alleged exposure to Agent Orange, 
"could be etiological factors, but it is impossible to be 
absolutely certain either way."  What he actually proffers 
is the speculative possibility that the connection may exist. 
Medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim. See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). The fact that something is 
a possibility does not mean it is as likely as not the cause 
of the current conditions.

As for the transcript provided by the veteran, it has 
absolutely no probative value when it is not actually shown 
the examiner at that hearing was a medical professional, or 
what such person's qualifications were.  Nor is it shown the 
person was familiar with the veteran's medical history at 
all.

As for the medical literature provided by the veteran, such 
generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality. Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996). Therefore, the 
Board assigns more weight to the objective medical evidence 
of record as outlined above.

In fact, the medical literature provided by the veteran does 
no more than show that the medications he took during service 
have seizures as a potential side effect.  The fact is, 
though, that the VA examiner in 2004 concluded that it is 
highly unlikely the seizures are due to medication usage, 
because seizures due to medication would manifest at the time 
the medication was used or shortly thereafter.  The veteran 
did not have seizures until 25 years after service.  The VA 
examiner stated that the medications used do not cause any 
kind of permanent brain damage that would result in a 
seizure.  Therefore, the fact that seizures are a possible 
side effect of the in-service medications is not disputed; 
what is not persuasively shown is that seizures 25 years 
later can reasonably be attributed to those medications.

The Board has considered the veteran's statements and 
sympathizes with the veteran's condition, especially in light 
of current tests not definitively confirming "any" cause 
for his current seizure disorder. There simply is no 
persuasive medical evidence, however, to support that his 
fevers and medications taken in connection with an in-service 
parasitical infection caused his current condition. The first 
reported seizure, moreover, was not until January 1996, over 
twenty-five years after service. Although he believes that 
his seizure disorder was caused by in-service events, he is a 
layman and has no competence to offer a medical diagnosis. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Regrettably, 
no persuasive evidence links his seizure disorder to any 
remote incident in service. 

In summary, the Board finds that the evidence of record does 
not show that the veteran had his current seizure disorder in 
service or for decades thereafter. Furthermore, the 
persuasive medical evidence on file does not relate the 
current symptoms to any aspect of the veteran's active duty. 
Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra. The most probative evidence of record is 
against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in April 2001. That letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The April 2001 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II). The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded multiple medical examinations and 
clinical tests to obtain an opinion as to whether his seizure 
disorder can be directly attributed to service. The Board 
notes the veteran's argument that his in-service parasitical 
infection itself could have caused his seizures later in 
life. While no medical opinion specifically addressed that 
question, there is no objective evidence that such a medical 
nexus exists. Multiple VA examiners did a complete review of 
the veteran's service medical records, to include 
documentation of the veteran's in-service parasitical 
infection, and found no remote incident of service related to 
the veteran's current condition. Further examination or 
opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the claimant's military service.  This 
is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  


ORDER

Entitlement to service connection for a seizure disorder is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


